Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/09/2020 in which claims 1-10 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to JAPAN 2019-075419 filed 04/11/2019. The certified copy of priority has been filed on 04/16/2020.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/09/2020, 08/17/2021 and 02/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a ranging unit”, “a sound collection unit”, “a contact detection unit, “a user specification unit”, etc.,  in claim 1-8. Also, “a step of measuring”, “a step of collection”, “a step of detecting”, etc., in claim 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claims refer to, e.g., “a ranging unit”, which is mentioned in the current published application, Fig. 6, [0006], [0075], etc., but there is no structure or algorithm mentioned.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  “An information processing program” is not a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a ranging unit”, “a sound collection unit”, “a contact detection unit, “a user specification unit”, etc.,  in claim 1-8, also, “a step of measuring”, “a step of collection”, “a step of detecting”, etc., in claim 9-10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the current published application disclose the claim limitations, e.g., “a ranging unit”, which is mentioned in, Fig. 6, [0006], [0075], etc., but there is no structure or algorithm mentioned. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s Note

Claims 1-8 refer to "An information processing system”, Claim 9 refers to " An information processing program”, and Claim 10 refers to " An information processing program”. Claims 9-10 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 20190143926 A1), hereinafter Yamamura, in view of Umseawa (US 20170162195 A1), further in view of Park et al., (US 20190391098 A1), hereinafter Park.
		
	
	Regarding claim 1, Yamamura discloses an information processing system comprising (Abstract): a ranging unit that measures a distance from a vehicle to an object existing around the vehicle ([0042]); a sound collection unit that collects a sound around the vehicle (Fig. 4, element S100); a sound pressure level detection unit that detects a sound pressure level representing an intensity of the sound ([0042]); a contact detection unit that detects a contact of the vehicle with the object when the sound pressure level that is detected when the distance is equal to zero becomes higher than a predetermined threshold (Fig. 4, element S105); and a user specification unit that specifies a user of the vehicle of which the contact has been detected, based on user identification information as information for identifying the user of the vehicle, when the contact is detected ([0003], [0012]).  
	Yamamura discloses all the elements of claim 1 but Yamamura does not appear to explicitly disclose in the cited section measures a distance; detects a sound pressure level; higher than a predetermined threshold.
	However, Umseawa from the same or similar endeavor teaches measures a distance; detects a sound pressure level; higher than a predetermined threshold (Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura to incorporate the teachings of Umseawa to improve sound detection accuracy (Umseawa, [0049]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Yamamura in view of Umseawa discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section user identification information.
	However, Park from the same or similar endeavor teaches user identification information (Fig. 5, [0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura in view of Umseawa to incorporate the teachings of Park to conveniently detecting damage of a vehicle (Park, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, wherein the user specification unit associates timing information indicating a timing of occurrence of the contact with the user specification information as the information for specifying the user of the vehicle of which the contact has been detected, and stores the timing information associated with the user specification information into the storage unit (Yamamura, Fig. 4, [0047], Umseawa, Fig. 9, Park, Fig. 5).  

	Regarding claim 3, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, further comprising: a contact sound specification unit that analyzes the sound collected by the sound collection unit and that specifies a contact sound of the vehicle with the object, wherein the contact detection unit detects the contact when the sound pressure level that is detected when the distance is equal to zero becomes higher than the predetermined threshold and the contact sound is specified (Yamamura, Fig. 4, [0047], Umseawa, Fig. 9, Park, Fig. 5, [0054]).  
 
	Regarding claim 4, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, comprising, instead of theTSN201900565US00 TFN190139-US 49sound pressure level detection unit: an acceleration detection unit that detects an acceleration of the vehicle; and an acceleration determination unit that determines whether or not the acceleration has become larger than a predetermined threshold, wherein the contact detection unit detects the contact when the acceleration becomes larger than the predetermined threshold, instead of a case where the sound pressure level becomes higher than the predetermined threshold (Yamamura, Fig. 4, [0047], [0038], Umseawa, Fig. 9, Park, Fig. 5, [0054], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, further comprising: an acceleration detection unit that detects an acceleration of the vehicle; and an acceleration determination unit that determines whether or not the acceleration has become larger than a predetermined threshold, wherein the contact detection unit detects the contact when the sound pressure level that is detected when the distance is equal to zero becomes higher than the predetermined threshold and the acceleration becomes larger than the predetermined threshold (Yamamura, Fig. 4, [0047], [0038], [0046], [0040], Umseawa, Fig. 9, Park, Fig. 5, [0054], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, further comprising: an imaging unit that images an outer peripheral portion of the vehicle, wherein the user specification unit associates imaging data imaged by the imaging unit with the user specification information as the information for specifying the user of the vehicle of which the contact has been detected, and stores the imaging data associated with the user specification information into the storage unit (Yamamura, Fig. 4, [0047], [0038], [0046], [0040], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, further comprising: a server that stores the user specification information as the information for specifying the user of the vehicle of which the contact has been detected (Yamamura, Fig. 1A, Fig. 4, [0047], [0038], [0046], [0040], [0048], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Yamamura in view of Umseawa further in view of Park discloses the information processing system according to claim 1, further comprising: an in-vehicle machine that stores the user specification information as the information TSN201900565US00 TFN190139-US 50for specifying the user of the vehicle of which the contact has been detected (Yamamura, Fig. 1A, Fig. 4, [0047], [0038], [0046], [0040], [0048], [0104], Umseawa, Fig. 9, Park, Fig. 2, Fig. 5, [0054], it is obvious to the ordinary skill in the art).

Regarding claim 9-10, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487